United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin and Vivian Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 06-839
Issued: January 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2006 appellant filed an appeal of a decision of the Office of Workers’
Compensation Programs’ hearing representative dated February 7, 2006 denying her claim for a
traumatic injury as of June 22, 2004. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury on June 22, 2004 causally
related to her federal employment.
FACTUAL HISTORY
On June 22, 2004 appellant, then a 48-year-old clerk, filed a traumatic injury claim
alleging that on June 22, 2004 she sustained an injury to the neck, right shoulder, right arm, back,
left and right legs.
In a letter dated July 14, 2004, the Office informed appellant that further information was
required including her statement describing the alleged incident.

In response appellant submitted medical records and a written statement. The medical
evidence included a signed note from Dr. Charles Hollen, Board-certified in internal medicine,
dated June 23, 2004 diagnosing soft tissue inflammation, exacerbation of a chronic neck problem
and identifying the cause as an incident at work “several days ago.” Also included in the
medical evidence was a copy of the June 23, 2004 letter from Dr. Hollen with a handwritten note
dated July 19, 2004 correcting appellant’s history to reflect that she hurt her neck on June 22,
2004 not “several days ago.” Appellant submitted a statement with a detailed description of her
injury. An unsigned x-ray report dated July 14, 2004 was submitted finding that there was a
dissector present at L5-S1. An unsigned report dated July 22, 2004 from Dr. Ashvin I. Patel,
Board-certified in orthopedic surgery, which diagnosed radiculitis was also submitted.
The Office received several medical documents for treatment of appellant’s neck and
back since 1999 prior to June 22, 2004. Among these older medical documents is an unsigned
letter from Dr. John R. Cassidy, Board-certified in neurological surgery, dated June 14, 2004
which noted that the magnetic resonance imaging (MRI) scan revealed that appellant had a rightsided L5-S1 disc herniation. In a July 9, 2004 unsigned letter, Dr. Patel reviewed appellant’s
MRI scan from March 10, 2004 and noted that it showed that she had a disc herniation at the
time of the MRI scan.
In an August 13, 2004 decision, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish that the events occurred as alleged. Additionally the
Office found that the evidence failed to provide a diagnosis which could be connected to the
claimed event.
By an August 25, 2004 letter, appellant through her representative, requested a hearing
before an Office hearing representative.
In an unsigned letter dated January 6, 2006, the employer disagreed with appellant’s
revised statement at the hearing regarding the weight of the tubs in the alleged incident on
June 22, 2004. At the hearing appellant revised her statement about the weight of the tubs
claiming them to be around 30 pounds. The employer performed an audit and found the tubs to
weigh 13.6 and 17.6 pounds.
In a November 21, 2005 letter, Dr. H. Gerard Siek, Jr, Board-certified in orthopedic
surgery, diagnosed and opined that appellant had “chronic nerve root irritation from her failed
spine surgery.”
By decision dated February 6, 2006, the Office affirmed the August 18, 2004 decision,
but modified the reason for the denial by accepting the incident as alleged and finding that
appellant had not provided sufficient medical evidence to establish a causal relationship between
her medical condition and her established federal work duties.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.4 The second
component is whether a personal injury was sustained in the performance of duty as alleged and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.5
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 Causal relationship is a
medical question that can generally be resolved only by rationalized medical opinion evidence.7
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on whether there is a causal relationship between the claimant’s diagnosed
condition and the established incident or factor of employment. The opinion must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the established incident or factor of employment.8
1

5 U.S.C. §§ 8101-8193

2

Joe D. Cameron, 41 ECAB 153(1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Elaine Pendleton, supra note 2.

5

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton supra note 2.

6

Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, supra note 3.
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a reasonable degree
of medical certainty and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and the claimant’s specific employment factors. Id.
8

John W. Montoya, 54 ECAB 306 (2003).

3

An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9
ANALYSIS
Appellant alleged that she sustained a back injury on June 22, 2004 when she was
moving and lifting stamp stock tubs. The Office accepted that the employment incident occurred
as alleged. The case turns on whether there is sufficient evidence to establish causal relation
between the employment incident and the back condition. The Board holds that the medical
evidence presented does not contain a rationalized medical opinion establishing that the workrelated incident is causally related to appellant’s diagnosed condition.
The medical reports submitted failed to provide the necessary rationalized medical
opinion. The June 23, 2004 report from Dr. Hollen described appellant’s pain and her chronic
pain history but failed to give a diagnosis or opinion as to how the work incident caused or
exacerbated her back condition.
An unsigned report dated July 9, 2004 diagnosed radiculopathy, but lacked an opinion as
to the cause. A July 22, 2004 unsigned report discussed appellant’s surgery but lacked an
opinion as to a diagnosis and causation. The Board has held that unsigned reports are of
diminished probative value as the author cannot be readily identified as a physician.10 As such,
the Board finds that the unsigned reports apparently from Dr. Patel are of diminished probative
value and are insufficient to establish appellant’s claim.
In a November 21, 2005 report, Dr. Siek diagnosed chronic nerve root irritation but
opined that it was caused by appellant’s failed spine surgery. He did not provide any opinion as
to how the work incident contributed or caused appellant’s back condition.
Appellant expressed her belief that her back condition worsened as a result of the
June 22, 2004 employment incident. The Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.11 Neither the fact that a condition became apparent during a period
of employment, nor the belief that the condition was caused or aggravated by employment
factors or incidents is sufficient to establish causal relationship.12
As there is no probative, rationalized medical evidence addressing how appellant’s
claimed back condition was caused or aggravated by her employment, she has not met her

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

Merton J. Sills, 39 ECAB 572 (1988).

11

Joe T. Williams, 44 ECAB 518, 521 (1993).

12

Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).

4

burden of proof in establishing that she sustained an injury in the performance of duty causally
related to factors of her federal employment.
CONCLUSION
Appellant has not met her burden of proof to establish that she sustained a traumatic
injury to her right shoulder causally related to the June 22, 2004 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

